Exhibit 10.1
[Non-Employee Director RSU]
John B. Sanfilippo & Son, Inc. 2008 Equity Incentive Plan
 
 
Restricted Stock Unit Award Agreement
 
___________ ___, 20__
[Name]
[Address]
[City]
In accordance with the terms of the John B. Sanfilippo & Son, Inc. 2008 Equity
Incentive Plan (the “Plan”), pursuant to action of the Board of John B.
Sanfilippo & Son, Inc. (the “Company”), the Company hereby grants to you (the
“Recipient”), subject to the terms and conditions set forth in this Restricted
Stock Unit Award Agreement (including Annex A hereto), Restricted Stock Units
(“RSUs”), as set forth below.
Unless otherwise specified, capitalized terms shall have the meanings specified
in the Plan. The terms and conditions of the Plan are incorporated by reference
and govern except to the extent that, when permitted by the Plan, this RSU Award
Agreement provides otherwise.
Each RSU corresponds to one share of the Company’s Common Stock (“Share”). An
RSU is an unfunded and unsecured promise by the Company to deliver one Share on
a future date as set forth herein. Until such delivery, you only have the rights
of a general unsecured creditor of the Company and not as a stockholder with
respect to the Shares underlying your RSUs.

      Number of RSUs Granted:  
_______
   
 
Date of Grant:  
__________ ___, 20__
   
 
Period of Restriction:  
Date of Grant through the date of the Company’s next Annual Meeting of
stockholders.
   
 
Share Payment Date:  
Each RSU will convert to one Share on the day following the date the Period of
Restriction ends with respect to that RSU, with the Share being delivered to the
Recipient as soon as administratively possible thereafter, (but no later than
60 days thereafter).

RSUs are subject to forfeiture as provided herein (including Annex A) and the
Plan.
Further terms and conditions of your Award of RSUs are set forth in Annex A,
which is an integral part of this RSU Award Agreement.
By accepting this Award, you hereby acknowledge the receipt of a copy of this
RSU Award Agreement including Annex A, and a copy of the Plan and agree to be
bound by all terms and provisions hereof and thereto.
Tom Fordonski
Senior Vice President, Human Resources
John B. Sanfilippo & Son, Inc.

Page 1 of 3



--------------------------------------------------------------------------------



 



[Non-Employee Director RSU]
Annex A
 
 
Restricted Stock Unit Award Agreement
 
Further Terms and Conditions of Award. It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

  1.   Termination of Service. Upon the Recipient’s Termination of Service, all
unvested RSUs, (RSUs for which the Period of Restriction has not lapsed) shall
be treated as follows:

  a.   Death or Permanent Disability — If the Recipient’s Termination of Service
is on account of death or Permanent Disability, then all of the unvested RSUs
shall immediately become nonforfeitable and the restrictions with respect to the
RSUs shall lapse as of the date of death or the date the Compensation Committee
of the Company (the “Committee”) determines that a Permanent Disability
occurred; and     b.   Any Other Reason — If the Recipient’s Termination of
Service is on account of any other reason, including Retirement, then all
unvested RSUs shall be forfeited as of the end of the day of such Termination of
Service.

  2.   Fractional Shares. If any calculation of Shares to be awarded or to be
forfeited or to be released from restrictions or limitations would result in a
fraction, any fraction of 0.5 or greater will be rounded to one, and any
fraction of less than 0.5 will be rounded to zero.     3.   Ratification of
Actions. By accepting the RSU Award or other benefit under the Plan, the
Recipient and each person claiming under or through him shall be conclusively
deemed to have indicated the Recipient’s acceptance and ratification of, and
consent to, any action taken under the Plan or the RSU Award by the Company, the
Board or the Committee.     4.   Notices. Any notice hereunder to the Company
shall be addressed to its Vice President, Human Resources, and any notice
hereunder to Recipient shall be addressed to him or her at the address contained
in the Company’s records, subject to the right of either party to designate at
any time hereafter in writing some other address.     5.   Nontransferability.
Recipient may not sell, transfer, assign, pledge or otherwise dispose of the
RSUs covered by this RSU Award Agreement, other than by will or by the laws of
descent and distribution until the Share Payment Date.     6.   Governing Law
and Severability. This RSU Award Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. To the extent not preempted
by Federal law, the RSU Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions. The provisions of this RSU Award Agreement are severable and
if any one or more provisions are

Page 2 of 3



--------------------------------------------------------------------------------



 



[Non-Employee Director RSU]

      determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.     7.  
Definitions. Capitalized terms not otherwise defined in the RSU Award Agreement
or in this Annex A attached thereto shall have the meanings given them in the
Plan.     8.   Code Section 409A. It is intended that this RSU Award Agreement
will comply with Code Section 409A to the extent applicable, and the Plan and
the RSU Award Agreement shall be interpreted and construed on a basis consistent
with such intent. The RSU Award Agreement may be amended in any respect deemed
necessary (including retroactively) by the Committee in order to preserve
compliance with (or exemption from) Code Section 409A. The preceding shall not
be construed as a guarantee of any particular tax effect for any benefits or
amounts paid pursuant to this RSU Award Agreement.     9.   Waiver. The
Recipient and every person claiming under or through the Recipient hereby waives
to the fullest extent permitted by applicable law any right to a trial by jury
with respect to any litigation directly or indirectly arising out of, under, or
in connection with the Plan or this RSU Award Agreement issued pursuant to the
Plan.     10.   Interpretation. The Committee shall have final authority to
interpret and construe the Plan and this RSU Award Agreement and to make any and
all determinations thereunder, and its decision shall be binding and conclusive
upon the Recipient and his/her legal representative in respect of any questions
arising under the Plan or this RSU Award Agreement.     11.   Securities Laws.
The Recipient acknowledges that certain restrictions under state or federal
securities laws may apply with respect to the Shares underlying the RSUs granted
pursuant to this RSU Award Agreement, even after the Shares have been delivered
to the Recipient. Specifically, Recipient acknowledges that, to the extent he or
she is an “affiliate” of the Company (as that term is defined by the Securities
Act of 1933), the Shares underlying the RSUs granted pursuant to this RSU Award
Agreement are subject to certain trading restrictions under applicable
securities laws (including particularly the Securities and Exchange Commission’s
Rule 144). Recipient hereby agrees to execute such documents and take such
actions as the Company may reasonably require with respect to state and federal
securities laws and any restrictions on the resale of such shares which may
pertain under such laws.

Page 3 of 3